Question Time (Commission)
The next item is Question Time (B7-0307/2010).
The following questions are addressed to the Commission.
Part one
Subject: Process and outcome of local elections in Belarus
Belarus held a round of elections to its local councils at the end of April 2010. There were a number of reports on violations of democratic electoral principles and procedures. Although more than 21 000 seats on local councils were being contested, there were only an estimated 360 opposition candidates competing against the pro-government candidates.
What position has the Commission taken vis-à-vis the above-mentioned elections? Has there been any improvement in terms of democratic standards as compared to the previous elections? What is the position of the Commission concerning the ongoing violations of human rights in the country? How does the Commission assess the political and human rights situation in Belarus in the run-up to the presidential elections in 2011?
Member of the Commission. - In response to the important and topical question from Ms Andrikienė, let me say that the Commission is fully aware of all the violations of the democratic principles and procedures which have been reported by a number of NGOs in the context of the local elections in Belarus. The European Union's heads of mission in Minsk have also pointed to inconsistencies and indeed discrepancies, in particular, in the ballot counting.
Some amendments were made, ahead of the elections, to the Belarus electoral code. According to the opinion of the OSCE Office for Democratic Institutions and Human Rights, which was issued on 3 June 2010, this represented, and I quote, 'a step towards removing some flaws' in the electoral code. However, the report states that these amendments are unlikely to resolve the concerns that the electoral code continues to fall short of genuinely democratic elections.
In the light of this, during the visit I intend to pay to Minsk in July, I will convey to the authorities the clear message that progress needs to be made in a number of areas which are key to democratisation if Belarus is serious about re-engaging with the European Union.
One of these areas is electoral legislation, which is one of the most evident tests of democratic standards. In this respect, I will urge Minsk to continue to cooperate with the OSCE order on the reform of the electoral code ahead of the next presidential elections. In the run up to these elections, the Commission will also pay particular attention to other key aspects of democratisation, notably freedom of assembly, of the media and of NGOs and civil society, more generally, where no progress has been reported in recent times.
(LT) Thank you very much for your answer, but I have an additional question. The world is reacting in different ways to events in Belarus. On 8 June, the US administration took the decision to extend for another year financial sanctions against high-ranking Belarusian officials, including President Alexander Lukashenko. I feel that this is a response to the undemocratic local elections in Belarus and I would like to hear your assessment. Also, does the European Union intend to take similar action as a reaction to violations of civil, political and other human rights in Belarus? In other words, what position does the European Union plan to take?
Member of the Commission. - In the past, we have tried a policy of engagement and we have tried a policy of isolation, and, frankly, none of these policies worked perfectly; nor did they achieve what we wanted in the relationship with Belarus. What we are trying to do now is set up a basis for what I would call critical engagement. The Commission is working on the joint interim plan, which I would describe as a framework for both good and bad weather in the relationship between the European Union and Belarus. It provides a framework for the steps towards democratisation and gradual engagement from the European Union side. It will be shared with the European Council and, of course, with the European Parliament, and I strongly believe that this is the most proper answer to the violations of human rights we witness in Belarus.
(PL) Mr Füle, I would like to thank you for this information, but I must raise two issues. Firstly, you are planning a visit to Belarus soon, and we have a particular request concerning national minorities. We have a situation there in which Belarusian citizens are often people from very different national groups. The problem concerns the treatment of Belarusian citizens of Polish origin. The second issue is a request that in all these measures, more emphasis be placed on setting up scholarships for Belarusian youth, because that is the most important course of action today.
Member of the Commission. - Part of the programme is to focus attention on people contact, with young people and with students. On the other hand, what is very much on my agenda for the talks in Minsk is not only the general issues related to human rights violations, but also the specific questions concerning minorities. I am paying particular attention to this issue. I had a meeting with Ms Andżelika Borys and other representatives of the Belarus opposition, discussing not only the state of the Polish minorities in Belarus, but also the ways in which the Commission and the European Union could help them.
I do not consider this an isolated issue. I do not consider this a ballot issue, as some might portray. It is indeed a serious question. The relationship between the authorities and minorities is going to be raised during my talks in Minsk.
Subject: Effects of fiscal adjustments on the credibility of the common European currency
In order to gain acceptance for the euro on the part of European governments and the European public, the Commission launched a large-scale information campaign in all countries of the euro area with favourable results. Today, principally as a result of economic problems in these countries, accompanied by uncontrolled market speculation, the credibility of the euro is being seriously undermined, creating widespread public concern and uncertainty in Europe according to national surveys. Can the Commission provide the following information:
Have special public opinion soundings been taken in Europe by population category?
What measures are being envisaged to improve the image of the common currency and its credibility in the eyes of the public?
Will the euro area continue freely to admit new member countries?
Member of the Commission. - I want to thank Mrs Kratsa-Tsagaropoulou for a very pertinent question - or rather a set of questions - because the image and credibility of the euro is an issue of major concern for all of us Europeans at this critical juncture and these difficult times. The euro is not only a monetary arrangement; it is also a core political project - if not the core political project - of the European Union. Therefore, the fate of the euro, the image of the euro, the credibility of the euro has major implications for the overall European project.
I have here a carefully calibrated draft answer of four pages which I asked my services to prepare. I am tempted to read it out, but it would take some 12 minutes of your time. However, I am ready to make this available and I can also put it on my website. This is not only a matter of media actions and campaigns - no matter how important they are - it is also a matter of policies and concrete actions in order to defend the euro from the systemic attacks it has been under recently.
I would just say in passing that we are carrying out regular quantitative surveys. We have regular flash Eurobarometer surveys which we conduct in all Member States - we have done it in different waves. We are using every opportunity to actively communicate the latest developments and policy actions taken in respect of the euro and economic and monetary union.
The concerns of the general public are addressed through all available channels, such as the website, publications, questions and answers, leaflets as well as various networks dealing with economic policy making, trade unions, employers' organisations and so on and so forth. We are working on all fronts together with the Member States in order to get the message across concerning the euro.
As regards the policies which are at the heart of the matter, and this deals with part 'b' of Mrs Kratsa-Tsagaropoulou's question: What measures are being envisaged to improve the image of the common currency and its credibility in the eyes of the public?
I want to make three points on this. First, we have decided on a very substantial financial backstop called the European financial stability mechanism and facility - almost EUR 500 billion - which, together with the rescue package for Greece on coordinated and conditional financial assistance, has helped to stop the bush fire of financial uncertainty before it has turned into a forest fire all over Europe. We are taking concrete steps in order to safeguard financial stability and the euro in Europe.
Secondly, our Member States are making great efforts in fiscal consolidation. In fact, there is a wave of fiscal consolidation and structural reform going on in Europe in order to restore and reinforce confidence and credibility in the euro and economic and monetary union.
We are not doing it without careful calibration; we are doing it in a coordinated and differentiated manner so that those countries with no or little fiscal space, such as Greece, Spain and Portugal, have to accelerate fiscal consolidation. While many other countries still have fiscal space, they should not start consolidation before next year - this is to ensure that we do not suffocate the current ongoing economic recovery.
Just today, we presented a total of 15 excessive deficit procedures, and on the basis of our assessment, our Member States' strategies of fiscal consolidation are in line with this coordinated and differentiated fiscal exit strategy.
Finally, reinforcing economic governance is absolutely essential in order to reinforce the credibility of the euro and I do indeed count on your support when you vote on the resolution on Europe 2020 and on reinforcing economic governance. We need your support in order to convince the European Council - convince the Member States - and keep up the momentum so that we can have these more rigorous systems of budgetary and economic surveillance and policy coordination in place by the beginning of next year.
(EL) Mr President, Commissioner, thank you very much for your reply and for giving us all a chance to remember the policy to support the single currency and the survival of the euro area.
The spirit of my question related more to the communication that we need to apply, because the citizens do not understand these unprecedented technical issues in the economic life of Europe and they do not share them and there is a risk that they will feel that support for the euro has a price rather than a secure future. This is fuelled by scenarios and threats of some countries leaving the single currency.
It is the joint responsibility of the Member States and the European bodies to support the achievement of the euro, but public opinion needs supportive measures which have nothing to do with financial adjustments in their countries.
Member of the Commission. - I agree with your way of reasoning and I think it is essential that we see the euro as a key policy instrument for economic policy and sustainable growth in Europe and, at the same time, that we look at it not only as a symbol but also as a bond for Europeans in building the common European home. In this regard, we have organised a broad range of communication activities.
For instance, in the first half of 2010 - I will just give you the highlights - we carried out an information campaign on the key benefits of the euro in 10 euro area countries: Germany, France, Italy, Portugal, the Netherlands, Spain, Austria, Finland, Malta and Belgium. We also organised the Brussels Economic Forum, devoted to economic and financial issues, which took place two weeks ago. A record number of policy areas, more than 1 000, were agreed on and the event was widely reported by the media. This was clearly a case of reaching out to the opinion makers and trying to have a multiplier effect through this important forum. I could continue the list.
We are engaged in these activities and I think we will achieve the best results by having the right policies and having the right kind of campaigns in order to ensure that our people are well informed.
In my youth, I trained as a spare parts salesman; I started at 12 and I ended that career at 20. We always had a very clear philosophy: that you have to have the product right before you can market it well: you need both. You need a solid product, solid policies and you need a sound marketing campaign in order to win the hearts and minds of our people.
Mr President, Commissioner, I have listened to your reply very carefully. I do not know if the twelve page memorandum which you mentioned includes a reply to one part of my fellow Member's question, to be precise, the integration of new countries into the euro area and the prospects for such integration.
I know - and you know - that the new member is Estonia. What we are seeing is that, in order for these countries to enter the euro area, harsh financial restructuring programmes are being applied, with the result that in Estonia today, drastic cuts in civil servants' wages are being applied, unemployment has reached 20% and unemployment among young people is many times higher.
My question is this: is this image of an ante-room to the euro area attractive? Is it reliable? Does it create preconditions for further viability?
Member of the Commission. - The reason why Estonia has had to enforce budgetary discipline is not primarily the euro, but the fact that Estonia's economy faced a very serious financial crisis, like all of us, and economic growth stalled. There was negative economic growth, which meant that Estonia's public finances were simply no longer on a sustainable basis.
Estonia's debt level is very low: 7.2% for the moment, while the European average is 75%, but the gradient was very worrying and it was only common sense in economic terms to ensure that Estonia will be able to continue its stability-oriented policies and ensure the sustainability of its public finances. This was the democratic decision of the Estonian Parliament recently and this has been the policy followed in Estonia with quite some success.
(LT) Commissioner, as we know, Greece is the weakest link in the euro chain and it took two months for Greece to be granted an aid package. That delay was largely down to Germany and cost EUR 100 million, and undoubtedly weakened the euro currency itself. How does the Commission view such matters and what steps would it take to prevent such delays from being repeated in the future?
Member of the Commission. - I do not want to enter into any kind of blame game. My view is that politics, and economic policy making in the European Union, is always a matter of political will but also the art of what is possible. This time, it became possible at some point to take those decisions, to provide conditional and coordinated financial assistance for Greece, and later on to create the European Financial Stability Mechanism. These are now working.
Concerning Greece, the first tranches of a total of EUR 20 billion from the EU and the IMF were sent to Greece in mid-May. Greece is implementing its joint EU-IMF programme in time and according to the memorandum of understanding. Moreover, the recently decided European Financial Stability Mechanism and Facility are readily available, so that the Community instrument, which is up to EUR 60 billion, can use the Union budget as loan guarantees for possible operations. This is up and running. It is readily available, if requested and if genuinely needed.
Meanwhile, the Special Purpose Vehicle of up to EUR 440 billion, the intergovernmental arrangement which is also called the European Financial Stability Facility, is going to be ratified by 90% of the volume, which is the criterion, by the end of this month and it will be operational a few weeks after that. This means that, if we have an immediate and pressing need, we have the tools to tackle this with this mechanism and this facility.
My final point is that this only buys us time, and the essence is that we have to engage in a very serious campaign of fiscal consolidation in Europe, where the past two years have wiped out 20 years of fiscal consolidation in the past two decades.
Subject: EU Structural Funds - funding exclusion
The EU, as signatory to the UN Convention on the Rights of Persons with Disabilities reflects the core elements - of anti-discrimination, equal opportunities and active inclusion measures - in its own disability strategy.
In March 2010, the Commission was represented at a conference in Brussels hosted by the European Coalition for Community Living which addressed the issue of 'Funding exclusion while promoting inclusion? The use of European Union funding to maintain the institutionalisation of people with disabilities'.
The Commission is aware of the concern among NGOs that European Structural Funds are being used to renovate existing, or build new, long-stay residential institutions for people with disabilities, in contravention of the rights of these citizens.
Given the strong convergence of objectives between the overall EU Disability Strategy and the UN Convention, what action will the Commission take to address this problem and ensure that EU funds are not used in this inappropriate way, but are rather directed towards the provision of community-based living for persons with disabilities?
Vice-President of the Commission. - I would like to answer the oral question tabled by Mrs McGuinness by saying that, although the responsibility of organising and administering residential care lies with Member States, the Commission is keen to promote the right of people with disabilities to live independently by supporting services in the community as an alternative to living in institutions.
By the end of this year, the Commission will have adopted a European disabilities strategy for the years 2010-20, which will set out a coherent framework for implementing the UN Convention on the rights of persons with disability. Providing support for people with disabilities to live independently and de-institutionalising all the systems will be among the priorities. In particular, it will highlight the potential role of the Structural Funds in this regard.
Priorities for the use of Structural Funds are, of course, set at national and regional level, but the Commission will work with the Member States on the exchange of good practice and guidelines as to how best to use those funds in order to promote the personal autonomy and the right of persons with disabilities to live independently.
I would also like to mention the European Social Fund as an instrument to eliminate the barriers to the participation of people with disabilities as equal members of society. The Social Fund can finance, among other things, counselling, training adapted to the specific needs of people with disabilities, rehabilitation, job creation in sectors such as social economy, special support to promote entrepreneurship among persons with disabilities, and awareness raising campaigns to combat discrimination. It can also provide training and retraining of staff to facilitate the transition from institutional care to community-based services.
The European Regional Development Fund can be used concurrently to develop social infrastructure to support such new services.
In this regard, the Commission has drawn up a tool kit for using the Structural Funds in order to ensure access for, and non-discrimination against, people with disabilities. This tool kit is designed in order to allow the management authorities, the intermediate bodies or the project promoters to prepare, implement, monitor and evaluate the Structural Fund programmes and projects.
On behalf of Mrs McGuinness, who tabled the question, I thank you for your frank and detailed response. I have just one or two brief questions. Firstly, is the Commission taking any action against those who have used structural funds inappropriately, particularly in the area where we are discussing the provision of facilities for people with disabilities? Secondly, how soon can we actually eliminate such practices, if at all, in the Member States?
Vice-President of the Commission. - If there is a misuse of structural funds in general, the Commission can intervene, but there is, of course, the primary obligation and responsibility of the Member State in order to bring forward their policy agenda and organise their own social protection systems, including those people in long-term care institutions. The question, of course, is: could we veto it if the Member States are continuing to invest in a different way? You know that the Structural Funds are spent on a system of shared responsibility between the Commission and the Member States. However, it is up to the Member States and their regions to manage the programmes and to implement them by selecting programmes and projects.
Nevertheless, even if we cannot veto, we have already been working together with Member States in order to change the policy in the Member States. For instance, with the Bulgarian Government, we have, for two years, had a cooperative approach under which the government did not use the money in residential institutions, but undertook that no EU funds would be spent on investing in existing residential institutions and that for any investment in these sectors, the principle of de-institutionalisation would be followed.
(HU) First of all, I would like to thank the Commissioner for her answer and for her commitment to the cause of people with disabilities. I have two additional related questions. The main problem regarding the use of Structural Funds did come up, which is primarily an issue in Eastern Europe. In the past, castles nationalised in the Communist era housed people with disabilities, primarily with mental disabilities. One of the problems is that money from Structural Funds was spent on the renovation of these castles, and then the castles were closed and the disabled were moved out. What will happen to these buildings? Does the Commission have a plan to examine this issue from a broader perspective, in relation to tourism and job creation?
Vice-President of the Commission. - I am very well aware that a change of regime also means a change in the way you approach the remnants of past policy.
Of course, it is up to the governments to decide how they are going to care for their institutions and whether or not they want to renovate their property and give it another use. I can only tell you that, as regards de-institutionalisation to bring disabled people into society and not leave them in institutions, we have tried to make the Commission staff responsible for discussions with the Member States aware of these aspects.
On 29 April 2010, DG Regio held a seminar for Commission staff called 'Would you call this home?', where best and worst practice in the use of EU funds for dismantling long-stay institutions were presented, so that our staff could understand which policies need to be applied in trying to change the mentality in their contacts with the administrations in the Member States.
There has also been very good interaction between DG Regio and DG Employment on further steps which could be taken, because we believe that Social Fund investment should serve the population in those areas. It should not only be used for renovating houses, but should also be used for creating jobs and growth in the areas concerned.
(EL) Mr President, Commissioner, I wish to bring your attention to what I believe is a very topical and specific issue. In my country, in Greece, and probably in other countries too, due to the austerity programmes, social spending is being cut and often funding for centres and foundations which provide services to the disabled is being stopped.
I have before me one such recent example: a single centre providing services to people, mainly children, with visual problems and other disabilities. Fifty children have been left to their fate due to a lack of money. My question is: can these fifty children hope that this foundation will be eligible within the framework of funding under the European Social Fund? What can we do about this?
Vice-President of the Commission. - It is very clear that in the area of social policy, the Member States are responsible for organising their own social protection systems, including the design, financing and quality control of services provided in long-term care institutions.
We cannot intervene or force a government to change its policy. We can only take general measures to push a government into caring for its population.
One of the things we can of course do with the Social Fund is to train the staff and help have better care for those people, but the basis decision on whether or not to have a foster house lies with the national governments.
Part two
Subject: Securing EU environmental goals
Does the Commission accept that excessive internal debate within the EU, and a failure to coordinate its full range of diplomatic sources across the world, contributed to the failure to secure EU objectives both at the UNFCCC Copenhagen climate change conference and at the meeting of the parties to CITES at Doha?
Will the Commission outline the steps it is taking to improve its advance planning and coordination with the object of raising its game and securing a more positive outcome at future environmental conferences?
Member of the Commission. - Mr Davies, your question raises the important issue of the effectiveness of European Union diplomacy in international environmental negotiations, against the background of the disappointing results of the meetings in Copenhagen on Climate Change and in Doha on Trade in Endangered Species.
We obviously need to learn a number of lessons from these experiences, against the background of the relevant provisions in the Lisbon Treaty. Having said that, in order to draw a balanced set of conclusions for the future, I think we must recognise that the reasons for the outcomes of these meetings are manifold and need to be analysed on a case-by-case basis.
It is, obviously, not an easy task to agree on a common position among 27 Member States, representing 500 million citizens, for international negotiations on complex issues that have a direct impact on the economy and society of the European Union. Nonetheless, both for the CITES and the climate change negotiations, this did not prevent the EU from agreeing on a common line and carrying out a range of outreach activities towards its international partners.
For the CITES Conference of Parties, the EU position on many issues had been established more than six months before the meeting, outreach activities have been undertaken by EU and Member State delegations all around the world on important EU proposals on sharks and tigers, and internal EU discussions before and during the CoP on those topics ran smoothly. But I fully recognise that, in the case of bluefin tuna, these conditions were, unfortunately, not met to the same extent.
On a more general note, the Commission considers that the EU will be able to act more effectively within CITES once it is a full party. The Commission will, therefore, step up its efforts to convince third countries, which have not yet done so, to ratify the Gaborone amendment to CITES, which allows the EU to join the convention.
With respect to the climate change negotiations, the EU's internal debate in the context of Copenhagen was not excessive and the EU has significantly improved the coordination of its diplomatic sources across the world.
The EU had an intensive outreach schedule to third countries in the run-up to Copenhagen and prepared and presented a common position across all key issues during the Copenhagen meeting. In the run-up to Copenhagen, the EU used multiple coordinated EU Troika demarches in more than 40 countries, effected a range of joint Troika outreach missions, as well as attending various bilateral and multilateral informal dialogues. Its technical negotiating teams discussed and further developed EU positions during various bilateral visits to third countries.
Looking beyond the examples of the Copenhagen and Doha meetings, it is important to see that one of the key objectives of the Lisbon Treaty is to strengthen the Union's voice in the world. The implementation of the Lisbon Treaty will notably reinforce the EU's external representation in international environmental affairs.
In this field, the treaty tasks the Commission with ensuring the Union's external representation. In case the Council considers it politically opportune that the Union engages in negotiations on international agreements, the treaty obliges the Council to authorise the Commission to conduct such negotiations on behalf of the Union for matters falling under Union competence. The Council may complement such authorisation by negotiating directives.
The European Parliament shall, of course, be immediately and fully involved at all stages of the procedure.
The Commission is currently discussing with Member States in the Council how to implement this framework. In those discussions, the Commission is very vigilant that the implementation of the Lisbon Treaty effectively results in reinforcing the unity and the coherence of EU representation in multilateral negotiations. Any other interpretation of the Lisbon Treaty simply risks and, in fact, weakens the EU's standing on the international arena, which is certainly not what the Lisbon Treaty was meant to bring about.
What is at stake is the future of the EU organisation and efficiency in global environment negotiations, and the Commission counts on the support of Parliament on this issue.
The Commissioner and I will share objectives without question, and I support the Commission in its battle with the Council, but, as we look at conferences like CITES, I see the Japanese apparently going round from one embassy to another with a bag of gold. You would describe it as outreach work.
So let me put a specific question to you, as you touched upon the strengthening of the European Union's diplomatic abilities. What meetings have you had or will you have with Catherine Ashton to discuss how the External Action Service can be brought into the service of the Commission as a whole to ensure that our diplomatic abilities are played to the full?
Member of the Commission. - In answer to the specific question you asked: I have not had a meeting with Catherine Ashton on that issue. I think one thing is pretty clear as regards CITES, especially on the bluefin tuna; we have made a series of miscalculations - if I can put it that way.
Firstly, the position of the Commission was simply adopted too late. Secondly, I believe the discussion in the Council was held at the very last Coreper; and, even if I could discuss this issue with Catherine, it would still be too late.
Therefore, I think we should learn from these experiences. But, as you rightly pointed out, this is one of the tasks which we will have to do together, and we have to also use our future - hopefully well-functioning - External Service for that purpose.
Subject: Dealing with EDC mixtures
Studies from Denmark and Germany have shown that children, in particular, are exposed to a whole cocktail of different chemicals, and especially hormone disrupting chemicals, such as the phthalate plasticisers. These scientific findings mean that the REACH authorisation process for single hormone disrupting chemicals - which is based on the grounds that their concentrations would stay below their effect level - is no longer safe or effective, because together, these chemicals form a dangerous mixture.
How does the Commission intend to close this gap in the REACH provisions and ensure that hormone disrupting chemicals are not authorised on the flawed assumption that we are only exposed to one chemical at a time?
Subject: EU action on endocrine disrupting chemicals (EDCs)
The EU strategy for action on hormone-disrupting chemicals was adopted over 10 years ago, largely as a result of an initiative report by the European Parliament in 1997. Science has since then shown increasingly strong links between some endocrine disruptors and cancer, lower fertility and possible impacts on behaviour and development. Yet despite various political statements in support of the EU action plan on EDCs, and an agreed priority list of endocrine-disrupting chemicals (EDCs), no practical action has yet been taken at EU level to remove hormone-disrupting chemicals from our environment.
Will the Commission now take action to make use of the results from the publicly-funded research and ensure that these chemicals with a high risk to human health can be dealt with as a priority under REACH?
What concrete measures will the Commission propose in its forthcoming report on implementation of the EU EDC strategy?
Member of the Commission. - The Commission is aware of a number of studies concerning the combined effects of different chemicals. In particular, at the end of 2009, the Danish authorities published the results from a number of studies that examined the cumulative impact of different endocrine-disrupting substances on sensitive groups such as young children and female workers, as you mentioned in your question.
The Danish study gave rise to the Council conclusions adopted in December 2009, in which the Commission was asked to examine how current EU legislation addressed the cumulative effects of different endocrine disruptors and, more broadly, to look at the general problem of how to deal with the cumulative effects of these types of chemicals.
Concerning the general question of the cumulative effects of chemicals, the Commission recently made available through the Internet a state-of-the-art report on mixture toxicity which was the result of the two-year study funded by DG Environment.
The Commission is now engaged in consulting stakeholders on this report and has also submitted a formal request concerning mixture toxicity to the Scientific Committee on Health and Environmental Risks, the Scientific Committee on Emerging and Newly Identified Risks and the Scientific Committee on Consumer Products.
By early 2012 at the latest, the Commission will, on the basis of the study and the associated consultation process, finalise a report assessing how and whether relevant existing Community legislation, including REACH, adequately addresses risks from exposure to multiple chemicals from different sources and pathways and, on this basis, it will consider appropriate modifications, guidelines and assessment methods.
Since the launching of the Community strategy on endocrine disruptors in 1999, we have invested heavily through the Community research budget to increase our understanding of the mechanisms by which substances affect the functioning of endocrine systems. Over the same period, we have included specific measures to address endocrine disruptors in two key pieces of chemicals legislation, REACH and the Plant Protection Products Regulation. The Commission has also participated actively in international initiatives to develop testing methods and testing strategies for the identification of endocrine disruptors.
Finally, the Commission has recently launched a major study to consolidate all the latest scientific information and to make recommendations concerning testing strategies and criteria for the identification of substances with endocrine-disrupting properties. The study will be finalised by the second half of next year. The results from this study will be taken into account in reviewing the existing Community strategy on endocrine disruptors and to provide input to the implementation of the existing EU legislation, by which I mean both the Plant Protection Products Regulation and also REACH.
So, in summary, the Commission is aware of the seriousness of the questions you both raised and it is working intensively to address it in the most effective ways. It is not an easy thing because a lot of knowledge is still missing, but it is certainly a complex problem which deserves our attention and utmost consideration in the future.
(DA) Commissioner, you say that in 2012, you will present a report in which you will reach a conclusion as to whether there are grounds to revise the legislation on account of the fact that it does not take account of cocktail effects. In this respect, I can save you the trouble, as we are already now able to confirm that this is the case. The legislation does not take account of cocktail effects. Those of us who have worked on REACH and those who know REACH in detail - as I know you do - know only too well that cocktail effects have simply not been taken into account when it comes to the most hazardous substances: carcinogenic substances and endocrine-disrupting chemicals. Moreover, REACH is based on two fundamental principles: the precautionary principle and the principle of protecting the most vulnerable consumers in our market, in other words, children and pregnant women, among others. So, should the Commission not present proposals now for revising REACH and perhaps also other types of legislation in order to stipulate that cocktail effects must be taken into account in the authorisation process on the basis of the substitution principle?
Member of the Commission. - As I have said, the real problem in this area is the lack of solid science and facts. You rightly mention the precautionary principle. We are bound by the treaty to follow the precautionary measures in the area of the environment also, but I would still like to get as much data as possible and to base the proposals on as much solid science as possible.
Since 1999, the year when this approach started, we have already had 84 studies within the Community, with approximately two million involved. However, when I discussed that with my colleagues yesterday in order to get a brief outline of the details, their main message was actually exactly this: that we still lack knowledge to have very concrete measures. But certainly you can be reassured that this will be actively under my consideration in the future.
I thank you, Commissioner, for your reply, but I have an immense feeling of frustration because this is 13 years that this has been under consideration - 84 studies over 13 years. There are certain parts of the population, particularly unborn children, who are extremely vulnerable to these chemicals, and the changes have been shown to be irreversible, so people's lives have been blighted from before birth as a result of this.
Given what you have said about the precautionary principle, what is stopping the Commission from at least putting forward names for the list under REACH for going forward with banning these substances?
Member of the Commission. - I could actually repeat the answer. The fact is that when we talk about the precautionary principle, I think it is extremely important how we consider it and what we consider it to be, under that activity. I would simply like to have more data gathered. With the study we launched, we did not launch the study through which we would like to get the cumulative knowledge of what we have accumulated through the EU research programmes, but to have an overview of everything which is going around - all the knowledge we have globally. That is the whole intention, but I can fully understand your frustration. As you know, I have been in this area for half a year and I will certainly look fully into all the things which you have underlined and try to see how we can best handle that in the future.
Mr President, current EU regulations on food contact materials still allow quite high levels of bisphenol A. As a result, there is a risk that it could migrate into food or, in wider consumer uses involving daily exposure, also move into the body.
How will the results of the European Food Safety Agency opinion on bisphenol A due at the end of May 2010 - I think it has been presented now - be taken into account for future actions on bisphenol A under REACH? I am thinking about our babies, our bottles and so on.
Member of the Commission. - Like all the scientific knowledge which we are getting on board, of course, if there is any in existence, we will take it seriously into account in the preparing of the future policy actions or in explaining how we should implement things via the current legislation which we have currently on board.
So, simply, step by step, we should increase the quality of the knowledge we have, which is lacking in this area. The problem is serious and, when we get this knowledge on board, I can reassure you that we will act.
Subject: Floods Directive Implementation
Can the Commission give an update as to the implementation of the Floods Directive (2007/60/EC), with special reference to Ireland?
Member of the Commission. - Mr Kelly, the Floods Directive was adopted in 2007 and the process of implementation is under way. In the last month, new floods have reminded us of the serious consequences of floods and of the importance of flood risk management which focuses on prevention, preparedness and protection.
The Floods Directive requires all Member States to prepare comprehensive plans to reduce flood risks. Importantly, the public and interested parties need to be consulted on these plans, and Member States need to cooperate in transboundary waterways. The first two implementation deadlines have already expired.
Firstly, the legal transposition into national law was due by November 2009. To date, 12 Member States, including Ireland, have met this deadline. Ten Member States have not yet notified their transposition of the directive, and five Member States have only notified partial transposition. The Commission is pursuing infringement cases to respond to this situation.
As regards the notification by the Member States to the Commission of administrative arrangements, the deadline expires on 26 June of this year. Twenty three Member States, including Ireland, have notified. The Commission is now checking that all relevant information on the responsible authorities and the geographical coverage of the units of management is in compliance with the directive. The main implementation milestones are still some time away.
Across the European Union, Member States are preparing these steps, which are: firstly, to carry out a preliminary flood risk assessment in 2011 and to identify areas of potential significant flood risks; secondly, to prepare detailed flood hazard maps and flood risk maps by 2013; and, thirdly, to prepare the first flood risk management plans in 2015. The public and interested parties must also be consulted on these plans before they are adopted.
As regards Ireland, we understand the implementation is well under way and we have no reason to believe Ireland is delayed in implementing the directive. Ireland has notified the legislation transposing the directive and has reported administrative arrangements. We furthermore welcome the fact that Ireland has already undertaken pilot exercises in the Dodder catchment in the Dublin area as well as in the Lee catchment in the south of Ireland - where a draft catchment flood risk management plan was prepared and submitted to public consultation.
Ireland also takes an active role at the European level in promoting valuable information exchange between the Member States on different topics related to the implementation of the directive, such as on how to deal with flash and pluvial floods, flood mapping and development of flood risk management plans.
I shall be brief out of respect for others. Firstly, Commissioner, thank you for a very detailed and comprehensive response, which I deeply value. I have just one supplementary. In the event of countries not meeting deadlines, would the Commission not consider making the Solidarity Fund available in the event of flooding taking place in the future - or in the past, because we have an application in at the minute regarding flooding?
I note what has been said about the information exchange and, in particular, with relation to flash flooding. I happen to live near the River Dodder in Dublin, and relatively small rivers can cause terrible devastation in cities in a relatively short period of time.
Can I ask that a manual be prepared, which would include such things as, for example, making sure sluice gates are cleared, not blocked by debris, because things like that cause this sort of damage. If there were a manual, it really should be applied by local authorities, but it could be best practice which could be shared throughout the European Union, and I would encourage that that be done.
(RO) Flood prevention and management require the European Union's river-related issues to be resolved at transnational level, along with huge investments.
I wish to ask the Commission whether it is considering drawing up a common policy on inland waters, just like the common maritime policy, which will deal with, in an integrated manner, territorial planning, environmental protection, marine environment protection, maritime transport and the development of areas bordering inland waters or of coastal regions.
(GA) Mr President, the flooding during the summer did a lot of damage in Ireland, particularly to the infrastructure, to shops and to housing. In total, it cost almost EUR 1 billion.
However, all the blame cannot be attached to the rainfall; the biggest problem in Ireland was that the waterways have not been maintained. The Waterways Directive is a very important directive. As well as that, a lot of damage has been done - and is still being done - to wildlife, particularly to rare birds, because the Birds Directive has not been implemented either.
Member of the Commission. - Firstly, many of you have mentioned funding. There are two possibilities: one is prevention, when we should look to the Cohesion Fund; the second relates to the funds at European level - Interreg and all the activities connected with that.
When disaster occurs, there is certainly another possibility - mentioned by an honourable Member - namely the European Solidarity Fund. The European Union Solidarity Fund has very clear guidelines concerning implementation and the nature of the damage. In the case of the Irish application for the Solidarity Fund, the damage caused was below the threshold but the Commission is in the process of assessing that application.
When the amount of the damage is below the normal threshold for mobilising the Solidarity Fund of 0.6%, the specific criteria for exceptional mobilisation must be met. If this is assessed to be the case, then the aid can be guaranteed. However, we should not simply mix the two things - the purpose of one and the purpose of the other.
I also agree about the sharing of best practice, which was mentioned - I think it is important that management plans are drawn up in a proper and correct way. Regarding the cross-border effect, we are very much in support of this in the Water Framework Directive. The river basin approach is one which looks across borders and which is establishing a kind of connection where the Member States should cooperate. They are asked to cooperate and, in fact, are bound to do so in preparing their cross-border solutions.
Finally, I would mention that in 2012, we want to produce a blueprint on waters and their management. Within that blueprint, there will be three topics which we want to address. One of the topics to which we will give our attention will be droughts.
Subject: Revision of the EIA Directive (85/337/EEC)
From time to time, we hear of problems arising during the planning and implementation of large-scale infrastructure projects, especially in the energy sector. Most of the problems arise because of the lack of transparency and impartiality in the environmental impact assessments of such projects. Current legislation (Directive 85/337/EEC), as can be seen from the recent Commission report, does not provide for the environmental assessment to be genuinely independent. Two main solutions to this issue are put forward: first, closer Commission involvement in the environmental assessment procedure or, second, ensuring that the financing of the environmental assessment is independent of the developer of the project being assessed.
When is the Commission planning to present the reviewed text of the EIA Directive? Which option is the Commission likely to choose in order to guarantee the independence of the environmental assessment?
Member of the Commission. - It is true that under the Environmental Impact Assessment (EIA) Directive, the responsibility for gathering the necessary environmental information and submitting it to the public authorities is given to the developer. However, this does not result in an opaque and partial EIA process as the directive contains several safeguards which ensure a transparent and objective environmental assessment of projects.
These safeguards are to be found, firstly, in the description of the minimum information to be included in the environmental impact assessment report which is required by the EIA Directive and, secondly, in the consultations with the competent environmental authorities and the public. Indeed, all the information provided by the developer has to be made public to the environmental authorities and the public, which have to be consulted.
The accuracy of this information can be challenged at any point of the consultations, before the final decision is taken. This means that the competent environmental authorities can use their own capacity to proceed with a proper assessment of the information provided, while NGOs or interested parties can - and very often do - challenge the whole assessment on the basis of the data provided, in case they do not reflect the real situation or omit clearly to conform to the requirements of the EIA provisions. The final decision to grant or refuse development consent must take into consideration the results of consultations and the information gathered and must contain the main reasons on which it is based. All this is also made available to the public.
But, to be honest, your question is very relevant. After more than 20 years of implementation, we have identified the areas where improvements are needed and reached the conclusion that the EIA Directive should be reviewed. My objective is to present a new text which will further improve environmental protection, take on board the challenges in the areas of climate change, energy and biodiversity, integrate the ECJ case-law and harmonise and simplify, to the extent possible, existing procedures.
In this context, the overall quality of the environmental assessments will be a central issue, and there is certainly room for improvement. On the one hand, the quality control of the EIA documentation submitted by the developer could be improved. On the other hand, the quality of the EIA process itself could be reinforced.
My services have already started working on the review of the EIA Directive. By the end of June, a broad consultation of the public and of the stakeholders will be launched. You are, of course, invited to participate and also express your views.
Once all the relevant data and information are on the table, the Commission will identify the appropriate policy options for amending the EIA Directive, including ways of ensuring the independence of the environmental assessments. Any Commission proposal will have to be subject to a legislative impact assessment. I am not yet in a position to give you a date for the Commission's proposal, but my intention is clearly to present this proposal during my mandate, better sooner than later, though of course, there is still some quite serious work to be done before then.
(LT) This problem is important for Member States, important in the sense of projects being carried out locally in Member States and important in terms of international projects, an example of which would probably be energy infrastructure projects, like the Nordstream project in the Baltic Sea. As you mentioned, society has the right to participate and operators should take account of society's concerns, but somehow, not even information from independent scientists was taken into account. That is why today, we are discussing the need to establish an independent impact assessment mechanism and I would like to ask whether you think that the European Commission could regulate Member State national law in this matter, or, supposing it is an international project, whether the European Commission itself could intervene in such things?
Member of the Commission. - In essence, once again you have pointed to the right direction. If the project or the investment does not have cross-border effects, then it is pretty clear how the thing should be done. Subsidiarity is clearly at stake here and I would have nothing to add.
If the process is transparent, if everybody can have a view - this, by the way, was the intention of the EIA Directive amendments in the past and, in 2003, this was aligned with the Aarhus Convention which should provide exactly that - then the process should lead to the things you mention.
Things are a bit more complicated when you talk about cross-border. What the directive is currently asking with regard to cross-border is that negotiations or better information exchange take place with the parties concerned. That should happen already under the EPSA Convention, but if it is in the context of the European Union Member States then, of course, this EIA Directive applies.
To be honest, the Commission has more or less a procedural role in that respect. We have to take care that all the necessary procedures are taken into account, necessary procedures which ideally should lead to an independent impact assessment, done first hand by the developer, checked if necessary, and looked at by the Member States' authorities. This is what we are guaranteeing. We should know that we have brought two important things to the floor through inclusion of the EIA concept. One is that the environment is brought seriously into consideration when any kind of investment happens, and second that public consultation occurs in all cases so that things are transparent. But you are pointing in the right direction. I think the question, or what is implicitly behind your reasoning, is one of the issues I believe needs to be addressed in the future, in the revision of the EIA Directive, but I cannot give you an answer now as to which direction we will take. The discussion is starting now and I will certainly look into those details in the future.
Mr President, I will be very brief. I just want to ask the question as to why you decided to ask five questions from one Commissioner and only one question from another.
Is there a reason for this? It is legitimate that we might expect that two to three questions would be asked from each Commissioner. I just want to know what the reason for this is.
That is the order in which they were tabled.
What about Commissioner Dalli? Do we lose him entirely? There does not seem to be very good management of Question Time if you entirely blot out one Commissioner.
In fact, two Commissioners.
Mr President, I would like you to report back to the Bureau, and I speak as Chairman of the Committee on the Internal Market, because two of the lead Commissioners for my committee have not had the chance this evening to respond to questions both from members of my committee and others.
If you knew at the beginning of this sitting, as you clearly did, and the sessions secretariat did, that time was going to be limited, first of all, it was absolutely unnecessary to take the two questions at the beginning that were not allocated to any Commissioner. Members of this House table questions specifically to the Commissioners because they are here, and so those two could have been dispensed with straightaway. If this arises again, I suggest we have to have a proper change to the Rules of Procedure on this subject.
Secondly, it was quite clear what time was available, in which case you should have shared the questions between the three Commissioners who have taken the trouble and have the courtesy to come here. It is outrageous that this Parliament ignores the fact that two Commissioners come here and will not now get any time. So, as chairman of a committee, I insist that you as President of this sitting report back fully to the Bureau and express our strong displeasure at the appalling organisation of this sitting.
In every chamber in the world, Question Time runs out of time, and that has happened tonight. It happens every single time.
(EL) Mr President, I too should like to note that time has not been apportioned rationally. I had a meeting in the Committee on Agriculture and Rural Development and votes at the same time and I left the Committee on Agriculture and the votes in order to be present at this time of parliamentary control. You obviously have not allocated the time correctly between the parties to parliamentary control. You have allowed supplementary questions in a very flexible manner. I think that we need to show the Commissioners and Mr Barnier some respect. That is required by parliamentary order. I say this to you, Mr President, for whom I have a great deal of personal respect. You are from the country in which modern parliamentary democracy was born. However, parliamentary democracy has order and rules and principles. I am truly sorry about what has happened this evening. It does no one any honour; it does no honour to Parliament and it does no honour to the Bureau, Mr President.
We did in fact start late because some Commissioners and some Members were not present. That is part of the reason for this occurring.
(DE) Mr President, I have participated in every question time since 1994, but I have never seen a scandal of this magnitude. The proper procedure is that, if you reduce speaking time, you do so for each Commissioner.
I put the first question to Commissioner Dalli, so I was sure that I would get my turn. As we speak, President José Barroso is speaking to my group and, since leaving that discussion three quarters of an hour ago, I have been sitting here for 45 minutes waiting for my turn. Might I point out that you should have informed me that that would be the case. I really have to say that I disagree with this procedure and demand that you do not reduce question time even more. It is the most important thing in a parliament. We are not a voting machine for the establishment! Each individual Member of Parliament is entitled to participate in question time, it is a fundamental right that we have borrowed from the British parliamentary system, in particular.
As I said, in all chambers, in all countries, Question Time runs out of time - and we have run out of time. I am going to take one final question.
Subject: Birds and Habitats Directives
The Birds Directive (79/409/EEC) and the Habitats Directive (92/43/EEC) permanently come under pressure. It is fashionable to maintain that they stand in the way of economic development. However, the example of the port of Antwerp demonstrates the contrary. Almost the whole of the port area is designated as a special protection area under the Birds Directive, but nature conservation and development go hand-in-hand here with economic development, as the Commissioner himself recently ascertained. Given the pressure which exists to relax these directives, it seems to me appropriate in this Year of Biodiversity to ask the Commissioner what is his position on the Birds and Habitats Directives:
Does the Commissioner agree with President Barroso, who stated in a letter to Prime Minister Balkenende that revision of the aforementioned directives was not needed but, on the contrary, stability in the relevant legislative framework, and that these directives allowed sufficient room for economic development?
Member of the Commission. - The EU Habitats and Birds Directives as they stand provide the necessary flexibility to ensure compatibility between nature protection and economic development. The Commission does not believe that a review would be justified at this stage. The reasons are as follows:
The EU nature legislation sets a global model for nature protection - science-driven, legally enforceable and based upon ecosystems as the basic unit. The Natura network is one of the most advanced, most extensive and most flexible systems of nature protection in the world. It is one of the greatest achievements of European Union environmental policy.
Biodiversity is a key environmental priority for the Commission during its present term. In March this year, the Council reaffirmed that protected areas and ecological networks are a cornerstone of our efforts to preserve biodiversity and stressed the need to fully implement the Birds and Habitats Directives and speed up completion of the Natura 2000 network.
We are now at a crucial stage of implementation of the legislation. Across Europe, the process of designation of Natura 2000 sites is nearing completion and the priority is now to ensure that the Natura 2000 network is effectively managed and properly resourced so that it can fully achieve its objectives.
The EU Habitats Directive is a unique, flexible tool, which allows farming, fishing, forestry, hunting and even major development projects to be carried out in a way that does not destroy the ecological value of our natural heritage. Natura sites are not no-go areas where human activities and economic development are to be excluded. Most sites are living landscapes which have been shaped as a result of many years of human intervention. Designation of a Natura site does not mean that economic activities within the site must be frozen. On the contrary, there are many examples such as the Port of Antwerp - which I visited recently and which is also mentioned in your question - where economic development successfully continues side by side with nature protection. Correct implementation of the provisions of the nature directives, early integration of environmental concerns into the planning process and broad information and involvement of all stakeholders are key to such success stories.
Finally, in view of the fact that we have not met the political target of halting the loss of biodiversity in 2010, we will have to assess the reasons why we have failed. In that context, we will also need to evaluate in detail whether implementation of our existing legislation is effective in delivering biodiversity protection and reflect on what improvements should eventually be made.
I will be extremely brief; this was the answer that I wanted to hear. I think all environmental organisations, and a lot of economic actors, who do believe that this is a very good directive, will be very happy to hear that from you.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20.35 and resumed at 21.00)